Treat, C. J. This was an action of ejectment, brought by Keating against Thorp, to recover the possession of lot eleven, block seven, in the city of Alton, Madison county. It was admitted on the trial, that the defendant had title to the lot, and that no taxes were due thereon; and that he was in possession when the suit was brought. The plaintiff introduced the following evidence. A judgment of the Madison circuit court, entered at the August term, 1847, against the lot and other real estate, for the taxes assessed against the same for the year 1846; a precept issued on the judgment; a sheriff’s deed for the lot to Cooper; and a deed for the same from Cooper to the plaintiff. The defendant then proved that the assessors books for 1846, were not returned to the county commissioners’ court until the 27th of October of that year. On this state of facts, the court found the issue in favor of the defendant, and entered judgment for him. The decision in Billings v. Detten, ante, is conclusive of this case. The lot was not assessed within the time required by law. The judgment was entered and the sale made, prior to the passage of any of the curative acts. The assessment was, therefore, not within the operation of those acts. The judgment must be affirmed. Judgment .affirmed.